Title: To James Madison from Joseph Cabrera, 19 November 1804 (Abstract)
From: Cabrera, Joseph
To: Madison, James


19 November 1804, Philadelphia. Complains that although JM’s 17 Oct. letter led him to expect a quick and decisive resolution of his case by the government, the more so as the affair deals with a subject that concerns the United States as well as all other governments, twenty-eight days have passed since he sent the documents that JM appeared to want in order to support the use of executive power. His rights and his person suffer from the delay. Nothing authorizes his imprisonment. Not one of the writers on the law of nations authorizes the imprisonment of someone of his character, who enjoys the protection of that law. In view of justice and of the offer JM made him in the 17 Oct. letter, begs JM to show his arguments to the president so that he might see fit to resolve definitively on Cabrera’s privileges. Adds in a postscript that as the determination of the U.S. government is to be included in the information he will send the king so that he may judge the case, he will be unable to do this until he obtains a reply; the dangers he endures from the delay are evident.
